internal_revenue_service department of the treasury index no washington dc person to contact telephone number refer reply to cc ee - plr-111969-98 date oct - plan a i plan b plan c county g entity e corporation f state s state statute dear this responds to your letter of date and subsequent correspondence requesting a ruling on behalf of county g entity e and corporation f this private ruling_request concerns the federal tax consequences of permitting elective plan-to- pian transfers of assets between deferred_compensation plans b and c the plans in the circumstances described below under sec_457 of the internal_revenue_code_of_1986 plans a b and c are all represented to be eligible deferred_compensation plans described in sec_457 entity e a public hospital previously owned and operated by county g recently had its assets and operations transferred to corporation f a public benefit corporation established under the above-identified state statute f is represented to be a govern- mental instrumentality described in sec_457 pursuant to the state statute prior to e's transfer e's employees were eligible to participate in plan a the eligible sec_457 plan adopted by county g after e was transferred to f its employees ceased to be employees of g and became employees of f they also ceased to accrue any further deferrals in g's sec_457 plan the employees of f who want to begin or continue participating in an eligible sec_457 deferred_compensation plan will have to make their future deferrals into plan c adopted by f county g is planning to transfer all the assets and liabilities relating to plan a to plan b a revised sec_457 plan among other things plan b includes an additional provision discussed below concerning plan-to-plan transfers under sec_457 f now a separate_entity has adopted plan c the internal_revenue_service has previously issued a private_letter_ruling confirming the eligible status of plans a and c g states in its plan b if the employer transfers the employment of a participant to another employer eligible to adopt an eligible_deferred_compensation_plan pursuant to sec_457 of the code and immediately after such transfer the participant performs substantially the same job duties and is assigned to substantially the same work location with the new employer have separated from service in such event with the consent of the committee or board_of the eligible_deferred_compensation_plan of the participants’ new employer the committee may direct the transfer of the plan benefits of all participants whose employment is being transferred or alternatively permit such participants to each elect to transfer their plan benefit to the eligible_deferred_compensation_plan of the participants’ new employer the transferred participant will not be deemed to following this transfer f generally will continue to employ e's employees in the same positions they had with e thus e's employees who participate in either or both the plans of county g or corporation f and who have not yet separated from service with f or e generally cannot receive distributions from either of their sec_457 plan accounts until after they have separated from service with f or until they had attained age however provided plan c's administrator accepts such plan-to-plan transfers county g plans to allow f's employees with accounts in plan b to elect under sec_457 to transfer part or all of their accounts in plan b to plan c sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age or under treasury regulations iti when the participant is faced with an unforeseeable_emergency as determined ii when the participant is separated from service with the employer sec_1_457-2 of the income_tax regulations provides that an employee is separated from service if there is a separation from the service within the meaning of sec_402 iii now sec_402 a iii relating to lump sum distributions and on account of the participant's death or retirement the concept of separation_from_service under sec_402 is illustrated by revenue rulings 1979_2_cb_187 and 1981_1_cb_204 revrul_81_141 discusses a subsidiary that separates from its parent and continues to operate as a taxable entity with the same employees this ruling holds that its employees are not separated from the service of the employer within the meaning of sec_402 revrul_79_336 likewise holds that a total_distribution within one taxable_year to an employee from an exempt profit-sharing_trust due to a corporate takeover and reorganization in which the employee remained in the same job will not qualify as a distribution on account of a separation_from_service within the meaning of sec_402 sec_457 provides that a participant is not required to include in gross_income any portion of the entire amount payable to such participant solely due to the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan provided that plans a b and c are eligible deferred_compensation plans described in sec_457 and based upon the information presented the representations made and the plan documents furnished we conclude as follows neither county g's granting to the corporation f-employed participants in deferred_compensation plan b the right to elect to transfer amounts in their accounts in plan b to plan c nor the actual transfer of any amount from plan b to plan c pursuant to such election made by an employee of corporation f will adversely affect the eligible status of either plan b or plan c under sec_457 neither county g's granting the corporation f-employed participants in deferred_compensation plan b the right to elect to transfer amounts in their accounts in plan b to plan c nor the actual transfer of any amount from plan b to plan c pursuant to such election made by an employee of corporation f will cause any amount to be includible in a participant's gross_income under sec_457 sec_457 of the internal_revenue_code_of_1986 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than plans a b and c discussed above if the plans are significantly modified this ruling will not necessarily remain applicable this ruling is directed only to e f and g and their employees who are participants in plans a b and or c and applies only to the plans as submitted on date sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_98_1 r b however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours of robert d patchall assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
